Citation Nr: 1135245	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  02-20 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUES

1.  Entitlement to service connection for depression and dysthymia.

2.  Entitlement to an increased initial evaluation for post-traumatic stress disorder, rated 50 percent from March 15, 2001, to January 10, 2005.

3.  Entitlement to an effective date earlier than January 10, 2005, for a total rating based on individual unemployability due to service-connected disability.

4.  Entitlement to a separate evaluation for service-connected alcoholism and substance abuse.



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esquire


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from January 1968 to August 1970.

This matter arises to the Board of Veterans' Appeals (Board) from October 2001 and later rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  An October 2001 rating decision granted service connection and a 30 percent rating for post-traumatic stress disorder (PTSD), effective from March 15, 2001, and denied a total rating based on individual unemployability due to service-connected disabilities (hereinafter: TDIU).  A September 2002 rating decision associated substance abuse with PTSD and increased the initial evaluation for PTSD to 50 percent from March 15, 2001.  The Veteran seeks higher initial ratings for PTSD and related substance abuse disabilities.  

This appeal also arises from a January 2003-issued RO rating decision that denied service connection for depression and dysthymia.  

In November 2003, the Veteran testified before a Veterans Law Judge who is no longer employed at the Board.  He has declined another hearing.  

In June 2004, the Board remanded the case for development.  In November 2005, the RO granted a 70 percent rating for PTSD and granted TDIU, both effective June 18, 2005.  The Veteran appealed for an earlier effective date for both.  

In February 2006, the Board remanded a claim for service connection for depression and dysthymia and adjudicated the issue of a higher initial rating for PTSD and the issue of an effective date earlier than January 10, 2005, for TDIU.  In an October 16, 2008-dated order, the United States Court of Appeals for Veterans Claims (hereinafter: the Court) vacated and remanded that portion of the Board's decision that denied a rating higher than 50 percent for PTSD prior to January 10, 2005, and denied TDIU prior to January 10, 2005.  The Board's decision with respect to the PTSD and TDIU ratings from January 10, 2005, were not appealed and became final.  

With respect to the Board's jurisdiction to address the appeal for service connection for depression and dysthymia, the Board's February 2006 remand discussed Manlincon (citation omitted), and then instructed the RO to issue a statement of the case (hereinafter: SOC) addressing service connection for depression and dysthymia,  On 12, June 2006, the RO issued an SOC that informs the Veteran that he must file a VA Form 9, Appeal to the Board of Veterans' Appeals, or other formal appeal, within 60 days.  Although no VA Form 9, Appeal to the Board of Veterans' Appeals was subsequently received at the RO, it is unclear whether the Veteran had submitted any relevant evidence during the following 60 days.  In August 2009, the Board remanded the claim for service connection for depression and dysthymia for a determination of whether these issues remain on appeal.  The RO issued a supplemental statement of the case (hereinafter: SSOC) in April 2011.  The SSOC discusses service connection for depression and mentions "any psychiatric disorder," although it does not mention dysthymia.  

In May 2011, the Veteran timely submitted correspondence in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals, which indicates intent to continue his appeal for service connection for depression and dysthymia.  Thus, the Veteran has timely perfected his appeal.  38 C.F.R. § 20.302 (b) (2) (where submission of evidence requires the issuance of a supplemental statement of the case, the time limit for submitting a substantive appeal shall be extended 60 days following issuance of the SSOC). 

Service connection for depression and dysthymia and entitlement to an effective date earlier than January 10, 2005, for a total rating based on individual unemployability due to service-connected disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO (private attorney representation).


FINDINGS OF FACT

1.  During the earlier appeal period, PTSD was manifested by total occupational and social impairment, due to such symptoms as: grossly inappropriate behavior; persistent danger of hurting self or others; and, inability to remember numbers.  

2.  From the medical evidence presented during the appeal period, it is impossible to distinguish manifestations of alcohol abuse from manifestations of substance abuse and/or PTSD.

3.  If the Board were to assign separate ratings for each service-connected mental disorder, it would run afoul of 38 C.F.R. § 4.14.  

4.  The Board lacks the medical expertise to parse-out the various symptoms shown among the three service-connected mental disorders.


CONCLUSIONS OF LAW

1.  The criteria for an initial 100 percent schedular rating for PTSD are met for the period from March 15, 2001, through January 9, 2005.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp.2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for a separate rating for alcoholism and substance abuse are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp.2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.126, 4.130.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, all remand orders have been complied with.  

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his attorney of any information and any medical or lay evidence that is necessary to substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, adequate notice was not provided prior to the initial decision on the matter.  Thus, a timing error has occurred.  

VA's duty to notify was not satisfied prior to the initial unfavorable decision on the claim.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by re-adjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to initial adjudication, this timing problem can be cured by the Board remanding for the issuance of notice followed by re-adjudication of the claim) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (issuance of notification followed by re-adjudication of the claim, such as a statement of the case (SOC) or supplemental statement of the case (SSOC), cures a timing defect).  

In this case, VA's duty to notify was satisfied after the initial decision by way of a letter sent to the claimant in March 2006 that addresses all notice elements.  The letter informed the claimant of what evidence was required to substantiate the claims and of the claimant's and VA's respective duties for obtaining evidence.  Although the notice letter was not sent before the initial decision, this timing error is not unfairly prejudicial to the claimant because the actions taken by VA after providing notice cured the timing error.  The claimant has been afforded opportunity to participate in his claim and has been allowed time to respond.  VA has re-adjudicated the case by way of a supplemental statement of the case issued after notice was provided.  For these reasons, it is not unfairly prejudicial to the claimant for the Board to adjudicate the claim. 

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA outpatient treatment records.  A hearing was provided.  The claimant was afforded VA medical examinations.  Neither the claimant nor his attorney has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).



Higher Initial PTSD Rating

The Board must adjudicate the initial PTSD rating assigned from March 15, 2001, through January 9, 2005.  A PTSD rating for a subsequent rating period was adjudicated by the Board in a final February 2006 decision and will not be discussed.  

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  Diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  The entire medical history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  A VA medical examination report must also include a "full description of the effects of disability upon the person's ordinary activity."  38 C.F.R. § 4.10; Martinak v Nicholson, 21 Vet. App. 447, 454 (2007).

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the United States Court of Appeals for Veterans Claims (Court) distinguished a claim for an increased rating from that of a claim arising from disagreement with the initial rating assigned after service connection was established.  The Court has also held that where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2010).  

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2010).

PTSD has been rated 50 percent disabling for the specified appeal period under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  Under that formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusion or hallucination; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  

The Veteran requested service connection for PTSD in March 2001.  He submitted earlier-dated VA reports.  Among these is a November 2000 report that notes that a VA psychiatrist had assigned a Global Assessment of Functioning (hereinafter: GAF) score of 30 to 31.  According to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders {hereinafter: DSM-IV], a score of 21 to 30 is indicative of delusions or hallucinations or serious impairment in communications or judgment or inability to function in almost all areas.  A GAF score of 31 to 40 is indicative of impairment in reality testing or major impairment in work, judgment, thinking, or mood, i.e., is unable to work.  38 C.F.R. § 4.125 (2010)]. 

A January 2001 report contains a GAF score of 41 [according to DSM-IV, GAF scores of 41 through 50 are indicative of serious symptoms, or serious difficulty in social, occupational, or school functioning, i.e., no friends, unable to keep a job.  See 38 C.F.R. § 4.125 (2010)].  

A March 2001 VA report contains a GAF score of 40-45 and another March 2001 VA report notes few friends, unemployment, constant flashbacks, sleep deprivation, and social isolation.  He had recently assaulted and choked his daughter for no apparent reason.  

An August 2001 VA PTSD compensation examination report indicates unemployment, trouble with the law, homicidal thoughts, no friends, a tendency to hurt others, and one suicide attempt.  The report contains a GAF score of 55 [according to DSM-IV, a GAF score of 51 to 60 is indicative of moderate symptoms (flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  Id].

A December 2001 VA PTSD compensation examination report is similar to the August 2001 report and also contains a GAF score of 55.  The psychiatrist explained, "Since his GAF score is 55, [he] is not unemployable.  

In November 2003, the Veteran testified that his GAF scores were in the 30s and 40s, except for a recent higher one, and these scores warrant a 70 percent rating for PTSD.  He testified that he has never applied for Social Security Administration (SSA) benefits and has worked at painting houses no more than part-time in recent years.  His annual income was well below the poverty threshold, he testified.  He testified that he lived with his daughter and had no social life.

An undated memo, apparently from SSA, indicates that the Veteran was deemed able to work as a laborer.  

A June 2005 VA PTSD compensation examination report contains a GAF score of 45.  The Veteran reported continued unemployment and very little social life.  He was unshaven, anxious, and depressed.  He had no suicidal or homicidal ideation, but his insight was very limited.  The psychiatrist noted on Axis IV, "Unable to work due to PTSD issues."  More recent evidence of PTSD need not be discussed as it is too far removed in time from the rating period that ended on January 9, 2005.

As noted in the Introduction, in October 2008, the Court vacated and remanded that portion of an earlier Board decision that had denied a rating higher than 50 percent for PTSD and denied TDIU for the period prior to January 10, 2005.  The Court discussed the Board's inadequate consideration of unemployability (due to PTSD and service-connected substance abuse) during that time.  The Court affirmed that portion of the prior Board decision that found no basis for extra-schedular consideration under 38 C.F.R. § 3.321(b).  Then the Court remanded the case for additional consideration of unemployability under 38 C.F.R. § 4.16 (b).  

During the earlier appeal period, PTSD was manifested by total occupational and social impairment, due to such symptoms as: grossly inappropriate behavior; persistent danger of hurting self or others; and memory loss for numbers.  Total occupational impairment during the earlier appeal period (due to PTSD) is demonstrated by several GAF scores of 45 or lower.  Especially indicative of disability is the GAF score of 30 to 31 assigned in November 2000, although this is just prior to the current appeal period.  Grossly inappropriate behavior was later manifested by an attempt to choke his daughter.  This assault and the homicidal and suicidal thoughts reported in an August 2001 VA compensation examination report suggest that there was a persistent danger of hurting self or others during the appeal period.  Total social impairment is indicated by the extremely low GAF scores and by testimony.  In November 2003, the Veteran testified that he had no social life.

Comparing the manifestations shown with the rating criteria, the criteria of a 100 percent rating are more nearly approximated.  While a GAF score of 55 was assigned by a VA compensation examiner in August and December 2001, the preponderance of the evidence for the period shows a more serious impairment.  As noted above, the rater must base the rating on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  

In this case, the evidence does not contain factual findings that demonstrate distinct periods within the time period from March 15, 2001, through January 9, 2005, in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings.  The assignment of staged ratings is therefore unnecessary.  Hart, supra.  

After considering all the evidence of record, including the testimony, the Board finds that the evidence is favorable for a 100 percent schedular rating.  An initial 100 percent schedular rating for PTSD will therefore be granted.



Extra-schedular Consideration

In its October 2008 memorandum decision, the Court affirmed that portion of the prior Board decision that denied extra-schedular consideration.  According to the memorandum decision, "Therefore, the Court affirms the Board's decision that referral for extraschedular consideration was not indicated."  Thus, the issue of extra-schedular consideration for PTSD is res judicata and will not be addressed.  

Entitlement to a Separate Evaluation for Service-Connected Alcoholism and Substance Abuse

The February 2006 Board decision, which was set aside by the Court in its October 2008 memorandum decision, rated alcoholism and substance abuse as symptoms of service-connected PTSD.  The Board simply increased the overall rating for PTSD to account for added symptoms.  The Court questioned this approach and then remanded the issue.  The October 2008 memorandum decision states:

The Court is unaware of what regulations, or interpretations thereof, that the Board may have contemplated in choosing to rate the appellant's secondary alcohol and substance abuse in the manner it did.  Accordingly, the best course of action is to remand for a statement of reasons and bases that analyzes the question, which was presented below, but not discussed in the Board decision.  In this manner, the Court will likely obtain a better record for appellate review and "'protect agency administrative authority' regarding the interpretation of its own issuances." 

Citing McCormick v. Gober, 14 Vet. App. 39, 45 (2000); and, quoting Maggitt v. West, 202 F.3d 1370, 1377 (Fed. Cir. 2000).

In response to the Court's memorandum decision, the Board notes that VA regulations contain clear guidelines for evaluating multiple cognitive disorders, but our regulation is less clear about rating multiple psychiatric disorders.  

According to 38 C.F.R. § 4.126(c):

 Delirium, dementia, and amnestic and other cognitive disorders shall be evaluated under the general rating formula for mental disorders; neurologic deficits or other impairments stemming from the same etiology (e.g. a head injury) shall be evaluated separately and combined with the evaluation for delirium, dementia, or amnestic or other cognitive disorder (see § 4.25). 

The regulation set forth above suggests rather vaguely that where a psychiatric disorder stems from another service-connected psychiatric disorder, the secondary disorder should be rated separately.  The Board cautiously arrives at this conclusion because of the phrase, "other impairments stemming from the same etiology shall be evaluated separately and combined..."  The Board reasons that where PTSD is the root cause of other mental disorders, i.e. (alcohol and substance abuse), then these other impairments "shall be evaluated separately and combined."  

Were alcoholism, substance abuse, and PTSD to be considered as both a physical condition and a mental disorder, then the result would be different.  According to 38 C.F.R. § 4.126(d):

When a single disability has been diagnosed both as a physical condition and as a mental disorder, the rating agency shall evaluate it using a diagnostic code which represents the dominant (more disabling) aspect of the condition (see § 4.14).  

However, it appears that PTSD, alcoholism, and substance abuse do not comprise both a mental disorder and a physical condition within the meaning of § 4.130, Schedule of ratings-mental disorder.  Thus, if possible, the three mental disorders should be rated separately.  

Also set forth at § 4.130, is the following:  

The nomenclature employed in this portion of the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  Rating agencies must be thoroughly familiar with this manual to properly implement the directives in § 4.125 through 4.129 and to apply the general rating formula for mental disorders in § 4.130.

Substance-related disorders may be presented as either substance-use disorders, such as alcohol dependence, or, substance-induced disorders, such as substance-induced dementia or substance-induced amnestic disorder.  Diagnostic and Statistical Manual of Mental Disorders, 176, American Psychiatric Association (4th ed. 1994).  Substance-use disorders usually involve a cluster of symptoms.  Id.  Substance-use disorders are classified as mental disorders and appear on Axis I of the multiaxial system of assessment, set forth in DSM-IV.  Id, at 25, 26.  

The cluster of symptoms presented in each service-connected psychiatric disorder is likely to overlap.  From the medical evidence presented during the appeal period, it is impossible to distinguish manifestations of alcohol abuse from manifestations of substance abuse and/or PTSD.  A March 1, 2001, progress report does offer a comprehensive list of the current PTSD symptoms, but makes no mention of the alcohol or substance abuse symptoms.  This lack of information precludes the Board from accomplishing its task of rating the disabilities separately.

Because of overlapping symptoms, if the Board were to assign two or three separate psychiatric ratings, it could run afoul of 38 C.F.R. § 4.14.  According to § 4.14, "Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided."  

Furthermore, the Board cannot parse-out the symptoms among the three service-connected mental disorders, where no mental health professional has done so.  See Gambill v. Shinseki, 576 F.3d 1307, 1329 (Fed. Cir. 2009) (noting that ''rating specialists are not permitted to make their own medical judgments''); Colvin v. Derwinski, 1 Vet. App. 171, 172 (Vet. App. 1991) (holding that, in making decisions, VA must consider only ''medical evidence to support [its findings rather than provide [its] own medical judgment.''), overruled in part on other grounds, Hodge v. West, 155 F.3d 1356, 1360 (Fed. Cir. 1998). In Colvin, the Court stressed that the Board "...must consider only independent medical evidence to support their findings rather than provide their own medical judgment in the guise of a Board opinion."  The Court further stressed that the Board "...is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions."  Id, at 175.  

The Board did attempt to supplement the record by remanding the case for a psychiatric examination to determine the nature and etiology of the various mental disorders, but a board of two psychiatrists found only one psychiatric disorder, PTSD.  Finding only one psychiatric disorder, the two VA psychiatrists did not parse-out symptoms among the earlier-shown multiple diagnoses.  The Veteran and the Board are therefore left with no medical evidence on which to base separate ratings for alcoholism and substance abuse.  

In conclusion, although the regulation suggests that separate ratings could be assigned for two or more service-connected mental disorders, in this case the manifestations of each mental disability were not separated while they existed, the doctors are reluctant to attempt to separate them now that only one mental disorder is shown, and the Board lacks the competence to parse-out symptoms among the various service-connected disabilities in the absence of medical evidence.  

After considering all the evidence of record, including the testimony, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim for a separate disability rating for service-connected alcoholism and substance abuse is denied.  


ORDER

An initial schedular 100 percent rating for PTSD is granted for the period from March 15, 2001, through January 9, 2005, subject to the laws and regulations governing payment of monetary benefits. 

A separate rating or ratings for service-connected alcoholism and substance abuse is denied.  


REMAND

Service Connection for Depression and Dysthymia

38 C.F.R. § 4.125(b) (2010) states that if the diagnosis of a mental disorder is changed, the rating agency shall determine whether the new diagnosis represents progression of the prior diagnosis, correction of an error in the prior diagnosis, or development of a new and separate condition.  If it is not clear from the available records what the change of diagnosis represents, the rating agency shall return the report to the examiner for a determination.

A November 2000 VA mental status examination yielded the following Axis I assessments: dysthymic disorder, early onset, rule-out cyclothymic disorder; cocaine abuse; and, alcohol abuse.  

A January 2001 VA Affective Disorders Initial Evaluation notes major depression symptoms.  The Axis I assessments were: depression, not otherwise specified (NOS); polysubstance dependence; and, rule-out PTSD.  Based on these reports, the Veteran sought service connection for depression and dysthymia.  

More recent examination reports offer diagnoses of PTSD, alcoholism, and substance abuse.  Service connection for each of these has been granted.  

In August 2009, the Board remanded the case for an examination, to be conducted by a board of psychiatrists, to determine the nature and etiology of any psychiatric disorder found.  

In September 2010, a board of two VA psychiatrists examined the Veteran and found only PTSD.  The Veteran reported heavy drinking up to one month earlier, but the psychiatrists concluded that the Veteran had reported no alcohol or substance abuse.  The Veteran's memory for recent and remote events was good, but he could not remember numbers.  The report notes that the Veteran had not worked since 1995, but then mentions that he has lost only a few hours from work.  The psychiatrists reported that no mental condition, other than PTSD, was found.  

Because no mental condition, other than PTSD, was found by a board of two psychiatrists in September 2010, VA need not determine whether PTSD is a "separate" mental condition, as this disorder was the only current mental condition found.  However, VA must still consider the prior diagnoses and determine whether PTSD represents a progression of prior diagnoses or an error in prior diagnoses.  38 C.F.R. § 4.125(b) (2010).  The report must be returned to an examiner (either one of the recent two examiners) for this determination.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claimant seeks service connection for the symptoms regardless of how those symptoms are diagnosed or labeled).  

Even though these are not currently shown, the claims for service connection for depression and dysthymia remain viable because the Court has specifically held that where disability was shown at time of filing, but later resolved, a "current disability" has been shown and the claim remains viable.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, even if mental disorders resolved, service connection may still be available for an earlier portion of the appeal period.

Entitlement to an Effective Date Earlier Than January 10, 2005, for TDIU

In its October 2008 memorandum decision, the Court accepted the argument that the issue of an earlier effective date for TDIU is inextricably intertwined with the remanded claims for service connection for depression and dysthymia.  The Court discussed other reasons for remand of this issue as well.  Because the claim is intertwined with another issue that must be remanded, the earlier effective date for TDIU must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Moreover , although the Board has granted a 100 percent schedular rating for PTSD for the earlier appeal period, this does not preclude a simultaneous TDIU rating.  In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court rejected VA's rationale for concluding that a 100 percent schedular rating must subsume a TDIU rating.  The Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain the TDIU rating, even where a 100 percent schedular rating has also been granted.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should return the claims files to one of the two September 2010 examining psychiatrists for an addendum.  Either psychiatrist is asked to do the following:

I.  Note a review of the claims files, including the November 2000 and the January 2001 VA psychiatric reports. 

II.  Address whether the more recent diagnosis of PTSD represents progression of the earlier diagnoses of dysthymic disorder, cyclothymic disorder; cocaine abuse; alcohol abuse; depression, not otherwise specified; polysubstance dependence; and, substance abuse.  If the answer is "no" then does the current diagnosis of PTSD represent a correction of an error in the prior diagnoses, or development of a new condition?

III.  If, and only if, the current Axis I diagnosis of PTSD represents the development of a new condition, and if, and only if, PTSD remains the only current diagnosis, then estimate, if possible, the point in time at which each of the earlier diagnoses resolved.  Those earlier diagnoses were: dysthymic disorder; cyclothymic disorder; cocaine abuse; alcohol abuse; depression, NOS; polysubstance dependence; and, substance abuse.  

The psychiatrist should offer a rationale for any conclusion in a legible report.  If any question cannot be answered, the psychiatrist should state the reason.  The Veteran may be re-examined if necessary.  If neither specified psychiatrist is available, a qualified substitute may be used.  

2.  Following the above, the RO should review all the relevant evidence and re-adjudicate the claim for service connection for depression and dysthymia.  If the desired benefits are not granted, an appropriate SSOC should be issued.  

3.  Following the above, the RO must re-adjudicate the issue of an effective date earlier than January 10, 2005, for grant of TDIU.  If the desired benefits are not granted, an appropriate SSOC should be issued.  The Veteran and his attorney should be afforded an opportunity to respond to the SSOC before the claims folders are returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Failure to report for examination (if an examination is scheduled) without good cause may result in the denial of the claim.  38 C.F.R. § 3.655(b) (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


